Title: To Thomas Jefferson from Wernecke, 30 October 1787
From: Wernecke, Wilhelm Ludwig
To: Jefferson, Thomas


Phalsbourg, in Lorraine, 30 Oct. 1787. Knowing the importance of TJ’s occupations, but also trusting in the kindness of TJ’s heart, ventures to address him again on the affairs of his brother who died in Virginia in 1783; TJ’s response of 19 Nov. 1786 to his former letter gave reassurance on this subject and he is confident that a just petition will meet with success; the only reason for the present inquiry is that his co-heirs never cease pressing him for news.
